Endicott, J.
The defendant company having purchased machinery, including this drill, to be used in the manufacture of a patented machine, made an arrangement with Stevens to hire his shop. And, in anticipation of its occupancy, Stevens was authorized by the company to remove, and did remove, the machinery to his shop, and set it up ready for use.
In view of the character of the drill, the purpose for which and the manner in which it was annexed, we are of opinion that it became a part of the realty, as between mortgagor and mortgagee. It was a large, heavy machine, from six to eight feet high, having a base of cast iron, and weighing about a ton. It was firmly fastened to the floor, and was supported by braces attached to the flooring above. It was adapted and designed for use in a machine-shop, was purchased by the company as a part of the machinery to be used in the manufacture of the patented machine, and it is found that this or a similar drill would be necessary for a machine-shop designed to manufacture the patented machine.
Having thus been placed on the premises by direction of the company, it passed to the plaintiff under its mortgage from Stevens as a part of the realty. The plaintiff had no notice that the company owned the drill until after the foreclosure of its mortgage. Hunt v. Bay State Iron Co. 97 Mass. 279, 283. Thompson v. Vinton, 121 Mass. 139. McConnell v. Blood, 123 Mass. 47. Southbridge Savings Bank v. Exeter Works, 127 Mass. 542. Smith Paper Co. v. Servin, ante, 511.

Decree for the plaintiff.